Citation Nr: 1810358	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from August 1973 to September 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO), in part, continued and confirmed a previous denial of service connection for possible brain damage, now claimed as a TBI.  In September 2017, the Board granted the appeal to reopen the claim for service connection for residuals of a TBI and remanded for further development.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The probative evidence of record indicates that the Veteran's claimed residuals of a TBI were pre-existing in nature and were not aggravated beyond normal progression by his period of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has residuals of a TBI due to his period of service.  Specifically, the Veteran asserts that his TBI was aggravated by personal assault during his period of service.

Turning to the record of evidence, in an August 1976 Statement of Support, a mental health examiner stated that the Veteran was tested in January 1971.  The examiner stated that at the time, the Veteran was showing evidence of some cerebral dysfunction in the left cerebral hemisphere with certain residual effects on the right hemisphere.  The examiner stated that, intellectually, the Veteran seemed to be operating at a fairly adequate level.  The examiner further stated that the Veteran has probably shown improvement over a period of time and would probably continue to improve.  The examiner stated that both cerebral hemispheres had been affected, although the left was probably more affected than the right.

In a June 1986 Statement in Support of Claim, the Veteran stated that he felt that the beatings he took during service materially contributed to his condition.

In a March 2010 Statement in Support of Claim, the Veteran reported that during military service, he was beaten and somewhat tortured by his NCOIC and put in the brig for four months.  The Veteran went on to report that he was then transferred to Puerto Rico and discharged.  The Veteran stated that he received a concussion before military service, and it was his and his doctor's belief that as a result of military service, his condition had worsened.  The Veteran asserted that his condition was affecting him beyond progression.

In an October 2010 VA examination, the examiner stated that it was less likely than not that the Veteran's TBI was the result of military service.  The examiner explained that the Veteran suffered a severe TBI prior to military service as a result of a motor vehicle collision that supposedly left him comatose.  He was, however, found to be fit for military service at the time of enlistment with no sequela of the head injury.  The examiner went on to state that the Veteran later suffered a gunshot wound to the head with residual bullet fragments and damage to the right optic nerve.  The examiner reported that the Veteran claimed that he was battered while in the military prison, causing aggravation of his head injury.  The examiner stated that there did not appear to be any documentation of assault, and it cannot thus be confirmed as aggravation to his prior TBI.  The examiner went on to state that the Veteran has significant bilateral brain injury as documented by a CT of the brain.  The examiner also noted that the Veteran has a documented HIV infection. The examiner explained that HIV infection, even one that is well suppressed, can lead to further cognitive dysfunction as well.  The examiner concluded that any aggravation that is apparent was most likely the result of the natural progression of his brain injury.  

The Board notes that the October 2010 VA opinion was previously deemed inadequate for the purposes of adjudicating an aggravation claim because the proper standard of review was not used in formulating the opinion.

In a May 2017 Board hearing, the Veteran reported that he was in a motorcycle accident when he was 15 years old, in 1970.  The Veteran stated that he had a brain concussion and fractured skull.  The Veteran also stated that he went through trauma while in boot camp, asserting that he was hit in the chin while in boot camp.  The Veteran stated that he had to remove his gas mask after this hit.  The Veteran then said he was taken to the brig for a while, and then sent back to the United States and discharged.  The Veteran stated that he thought he was unconscious for a while after his trauma.  He reported that he was given several medications.  The Veteran stated that he had symptoms such as amnesia before entering service that worsened after his period of service.

In the November 2017 VA examination, the examiner stated that the Veteran's first traumatic brain injury occurred in 1970, prior to active duty, as a result of a motorcycle accident that had resulted in a two-month coma.  According to the medical history there were no sequela, and he entered active duty in 1973.  The examiner explained that this was consistent with many neurological insults to the brain, with improvement followed by a plateau.  The examiner stated that later deterioration was typically due to either another insult to the brain (such as a new TBI or CVA) or due to aging many years later (e.g. Alzheimer's dementia).  The examiner reported that there was no evidence of a new TBI while the Veteran served in active duty or of a decline in his mental status or a new neurological impairment.  The examiner noted that the Veteran sustained a gunshot wound that had resulted in a traumatic brain injury with blindness of the right eye.  He also had sustained other injuries, including motor vehicle accidents and falls according to the Veteran and his medical records.  For example, in December 2009, he was hit by a car and sustained a new TBI with loss of consciousness and multiple left-sided fractures.  The examiner also noted that the Veteran had a gait dysfunction following this incident.  The examiner further noted that, on review of the medical records, there was a significant loss of function after the 2009 motor vehicle accident, which had resulted in multiple traumas.  There was also documentation that in March 2013, he fell to the ground after leaving the Metrorail train and passed out.  The examiner reported that the Veteran stated that since then, he has had multiple falls.  The examiner noted that the Veteran did not remember whether he had sustained additional losses of consciousness with any of those falls.  The examiner noted that the Veteran has a long history of illicit drug use and alcohol abuse, which also could affect his neurological status.  Additionally, the examiner noted that the Veteran was HIV-positive, which can result in neurological involvement.  

On the neurological examination, the examiner stated that there was objective evidence of cognitive impairment with moderate memory loss.  The CT scans of the head demonstrated multiple metallic shrapnel densities in the right orbit, a remote left frontal craniotomy, bilateral frontal encephalomalacia and subcortical white matter hypodensity, and left posterior lateral temporal lobe encephalomalacia.  

The examiner summarized by stating that it was clear that the Veteran had sustained multiple TBIs, starting in 1970, a gunshot wound resulting in blindness in 1979, a motor vehicle accident resulting in multiple trauma in 2009, and other TBIs.  The examiner stated, however, there was no evidence of a TBI while he was serving in active duty or of a decline in his neurological function while he was serving in active duty.  The examiner went on to state that, as a result, there was no evidence of any new or any increase in disability that is TBI-related from when he served in active duty in the service.  The examiner concluded that the Veteran's current TBI-related deficits are at least as likely as not incurred in or caused by TBIs unrelated to the service.  The examiner also opined with almost 100 percent probability that the Veteran's TBI was not aggravated by or directly due to active duty in the service.

After review of the record, the Board finds that service connection for residuals of a TBI has not been established.  As noted in the September 2017 Board remand, the Veteran's military personnel records document that the Veteran suffered a motorcycle accident in January 1970, prior to service, which caused a head injury and severe brain trauma.  Accordingly, the presumption of soundness at entrance did not attach, and the Veteran entered service with pre-existing residuals of a TBI.  The November 2017 medical opinion established that the Veteran's residuals of TBI were not directly caused by service.  The November 2017 opinion also established that the Veteran's residuals of TBI were not aggravated beyond natural progression by his period of service.  The Board notes that the examiner stated that this was at an almost 100 percent probability, which is of much higher certainty than the "at least as likely" standard.  For these reasons, the Board finds that service connection for residuals of a TBI is not warranted.

The Board has considered the Veteran's lay statements regarding his TBI; however, apart from the Veteran's own assertions, there is no competent evidence linking his current condition to aggravation or incurrence during service.  While the Veteran is competent to describe his symptoms, without medical training, he is not competent to opine on matters requiring medical expertise, such as the etiology or natural progression of a TBI.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  The Veteran's opinion as to the etiology or aggravation beyond natural progression of his TBI is not competent evidence.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology or aggravation of his TBI.

Accordingly, given the above, service connection is not warranted for residuals of a TBI.  As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a TBI is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


